EXHIBIT 10.11

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (“Agreement”) is made this 29th day of
October, 2004 by and among Boise Cascade Corporation, a Delaware corporation (to
be renamed “OfficeMax Incorporated” on November 1, 2004, “BCC”), Forest Products
Holdings, L.L.C., a Delaware limited liability company (“FPH”), and Boise
Cascade Holdings, L.L.C., a Delaware limited liability company (“Boise
Holdings”).

 

Preliminary Recitals

 

1.                                       BCC, FPH and Boise Land & Timber Corp.,
a Delaware corporation (“Timber Holding Co.”), are parties to that certain Asset
Purchase Agreement, dated as of July 26, 2004 (as amended from time to time in
accordance with its terms, the “Asset Purchase Agreement”);

 

2.                                       Pursuant to and subject to the terms
and conditions of the Asset Purchase Agreement, at the closing of the
transactions contemplated thereby, certain wholly-owned Subsidiaries of Boise
Holdings are acquiring substantially all of assets of the forest products
business of BCC and certain of its Subsidiaries, and certain of Timber Holding
Co.’s Affiliates are acquiring substantially all of the timberland assets of BCC
and in connection therewith, BCC is acquiring shares of Boise Holdings;

 

3.                                       As an inducement to BCC and FPH to
enter into and consummate the transactions contemplated by the Asset Purchase
Agreement, Boise Holdings has agreed to provide certain registration rights to
BCC and FPH and transferees (to the extent provided herein) of their equity
securities of Boise Holdings as provided herein.

 

NOW, THEREFORE, the parties hereto agree as follows:

 


1.                                       CERTAIN DEFINITIONS.


 

“Common Stock” means the Series B Common and, in the event Boise Holdings has
hereafter converted into a corporation or other entity form, the series of
common stock or other comparable series of common equity securities of Boise
Holdings.

 

“Initial Public Offering” shall mean the first underwritten public offering
pursuant to an effective registration statement under the Securities Act (or any
comparable form under any similar statute then in force), covering the offer and
sale of Common Stock.

 

“LLC Agreement” means that certain limited liability company agreement governing
the affairs of Boise Holdings, by and among FPH, BCC, and the other holders of
unit membership interests in Boise Holdings, as amended from time to time in
accordance with its terms.

 

--------------------------------------------------------------------------------


 

“Person” means an individual, a partnership, a corporation, an association, a
joint stock company, a trust, a joint venture, a limited liability company or
other unincorporated organization, and a governmental entity or any department,
agency or political subdivision thereof.

 

“Registrable Securities” means, as of any date: (i) Common Stock issued on the
date hereof to BCC pursuant to the Asset Purchase Agreement and issued to FPH or
any of its Affiliates on or prior to the date hereof; (ii) any Common Stock
issued or issuable with respect to the Common Stock in the preceding clause (i)
by way of or in connection with a stock dividend, stock split, combination of
shares, share subdivision, share exchange, recapitalization, merger,
consolidation or other reorganization or transaction, and (iii) any other Common
Stock otherwise acquired by BCC or FPH (including upon conversion of any other
shares of capital stock). As of any date, Registrable Securities owned by BCC or
any of its Affiliates are sometimes referred to herein as “BCC Registrable
Securities.” As of any date, Registrable Securities owned by FPH or any of its
Affiliates are sometimes referred to herein as “FPH Registrable Securities.” As
of any date, Registrable Securities owned by any direct or indirect transferee
of BCC (other than an Affiliate of BCC) or by any direct or indirect transferee
of FPH (other than an Affiliate of FPH) are sometimes referred to herein as
“Transferee Registrable Securities.” As to any particular Registrable
Securities, such securities will cease to be Registrable Securities when they
have been distributed to the public pursuant to a offering registered under the
Securities Act of 1933, as amended from time to time (the “Securities Act”), or
distributed to the public in compliance with Rule 144 under the Securities Act. 
For purposes of this Agreement, a Person will be deemed to be a holder of
Registrable Securities whenever such Person has the right to acquire directly or
indirectly such Registrable Securities (upon conversion or exercise in
connection with a transfer of securities or otherwise, but disregarding any
restrictions or limitations upon the exercise of such right), whether or not
such acquisition has actually been effected.

 

“Registration Expenses” means any and all expenses incident to performance of,
or compliance with any registration of securities pursuant to, this Agreement,
including, without limitation: (i) the fees, disbursements and expenses of Boise
Holdings’ counsel and accountants; (ii) the fees, disbursements and expenses of
one or more firms, as applicable pursuant to the terms of this Agreement,
selected as counsel for the holders of the Registrable Securities in connection
with the registration of the securities to be disposed of; (iii) all expenses,
including registration and filing fees, in connection with the preparation,
printing, filing and distribution of the registration statement, any preliminary
prospectus or final prospectus, term sheets and any other offering documents,
and amendments and supplements thereto, and the mailing and delivering of copies
thereof to any underwriters and dealers; (iv) the cost of printing or producing
any underwriting agreements and blue sky or legal investment memoranda, and any
other documents in connection with the offering, sale or delivery of the
securities to be disposed of; (v) all expenses in connection with the
qualification of the securities to be disposed of for offering and sale under
state securities laws, including the fees, disbursements and expenses of counsel
for the underwriters or the holders of the Registrable Securities in connection
with such qualification and in connection with any blue sky and legal investment
surveys; (vi) the filing fees incident to securing any required review by the
National Association of Securities Dealers, Inc. of the terms of the sale of the
securities to be disposed of; (vii) transfer agents’ and registrars’ fees and
expenses and the fees and expenses of any other agent or trustee appointed in
connection with such offering; (viii) all security engraving and security
printing expenses; (ix)

 

2

--------------------------------------------------------------------------------


 

all fees, disbursements and expenses payable in connection with the listing of
the securities on any securities exchange or automated interdealer quotation
system and the rating of such securities; (x) any other fees, disbursements and
expenses of underwriters customarily paid by the sellers of securities
(excluding underwriting discounts and commissions); (xi) all liability insurance
expense; and (xii) other out-of-pocket expenses of the holders of the
Registrable Securities participating in such registration. Notwithstanding the
foregoing, each holder of the Registrable Securities and Boise Holdings shall be
responsible for its own internal administrative and similar costs.

 

“Series B Common” means the Series B Common Units of Boise Holdings, having the
rights and preferences set forth with respect thereto in the LLC Agreement.

 


2.                                       DEMAND REGISTRATIONS.


 


(A)                                  GENERAL. AT ANY TIME AND FROM TIME TO TIME,
UPON WRITTEN NOTICE FROM THE HOLDERS OF AT LEAST 75% OF THE FPH REGISTRABLE
SECURITIES REQUESTING THAT BOISE HOLDINGS EFFECT THE REGISTRATION UNDER THE
SECURITIES ACT OF ANY OR ALL OF THE FPH REGISTRABLE SECURITIES, BOISE HOLDINGS
SHALL EFFECT THE REGISTRATION (UNDER THE SECURITIES ACT AND APPLICABLE STATE
SECURITIES LAWS) OF SUCH SECURITIES (AND OTHER REGISTRABLE SECURITIES SUBJECT TO
SECTIONS 2(C) AND 2(D) BELOW) IN ACCORDANCE WITH SUCH NOTICE, SECTION 5 BELOW
AND THE OTHER PROVISIONS OF THIS AGREEMENT.  AT ANY TIME AND FROM TIME TO TIME
AFTER THE DATE (THE “TRIGGER DATE”) THAT IS THE EARLIER OF (I) THE DATE THAT
BOISE HOLDINGS’ INITIAL PUBLIC OFFERING HAS BEEN CONSUMMATED (THE “IPO DATE”)
AND (II) THE FIFTH ANNIVERSARY OF THE CLOSING, UPON WRITTEN NOTICE FROM THE
HOLDERS OF AT LEAST 75% OF THE BCC REGISTRABLE SECURITIES REQUESTING THAT BOISE
HOLDINGS EFFECT THE REGISTRATION UNDER THE SECURITIES ACT OF ANY OR ALL OF THE
BCC REGISTRABLE SECURITIES, BOISE HOLDINGS SHALL EFFECT THE REGISTRATION (UNDER
THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS) OF SUCH SECURITIES (AND
OTHER REGISTRABLE SECURITIES SUBJECT TO SECTIONS 2(C) AND 2(D) BELOW) IN
ACCORDANCE WITH SUCH NOTICE, SECTION 5 BELOW AND THE OTHER PROVISIONS OF THIS
AGREEMENT; PROVIDED THAT, NOTWITHSTANDING THE FOREGOING, BOISE HOLDINGS SHALL
HAVE NOT HAVE ANY OBLIGATION TO EFFECT ANY SUCH REGISTRATION OR TAKE OTHER
ACTIONS REQUIRED BY THIS SENTENCE AT ANY TIME PRIOR TO THE IPO DATE IF, AT THE
TIME SUCH REQUEST IS MADE, BCC DOES NOT HOLD AT LEAST 50% OF THE NUMBER OF
SHARES OF SERIES B COMMON ISSUED TO BCC AT CLOSING UNDER THE ASSET PURCHASE
AGREEMENT (AS EQUITABLY ADJUSTED FOR STOCK SPLITS, STOCK DIVIDENDS, STOCK
COMBINATIONS, REVERSE STOCK SPLITS, RECAPITALIZATIONS OR SIMILAR EVENTS
EFFECTING SUCH CLASS OR SERIES OF STOCK).  ANY NOTICE FROM HOLDERS OF FPH
REGISTRABLE SECURITIES OR BCC REGISTRABLE SECURITIES PURSUANT TO THIS SECTION
2(A) SHALL SPECIFY THE APPROXIMATE NUMBER OF REGISTRABLE SECURITIES TO BE
REGISTERED AND THE EXPECTED PER SHARE PRICE RANGE FOR THE OFFERING. A
REGISTRATION PURSUANT TO THIS SECTION 2 IS SOMETIMES REFERRED TO HEREIN AS A
“DEMAND REGISTRATION.”


 


(B)                                 LIMITATIONS ON DEMAND REGISTRATIONS: DEMAND
REGISTRATION FORMS AND EXPENSES. THE HOLDERS OF FPH REGISTRABLE SECURITIES SHALL
BE ENTITLED TO SEPARATELY REQUEST PURSUANT TO THIS SECTION 2: (I) AN UNLIMITED
NUMBER OF EFFECTED REGISTRATIONS ON FORM S-1 OR ANY SIMILAR OR SUCCESSOR LONG
FORM REGISTRATION (“LONG-FORM REGISTRATIONS”) IN WHICH BOISE HOLDINGS SHALL PAY
ALL REGISTRATION EXPENSES, (II) AN UNLIMITED NUMBER OF REGISTRATIONS ON FORM S-2
OR S-3 OR ANY SIMILAR OR SUCCESSOR SHORT FORM REGISTRATION (“SHORT-FORM
REGISTRATIONS”) IN WHICH BOISE HOLDINGS SHALL PAY ALL REGISTRATION EXPENSES; AND
(III) AN UNLIMITED NUMBER OF LONG-FORM REGISTRATIONS IN WHICH THE HOLDERS OF THE
REGISTRABLE SECURITIES PARTICIPATING IN SUCH

 

3

--------------------------------------------------------------------------------


 


REGISTRATION SHALL PAY ALL REGISTRATION EXPENSES.  AT AND AFTER THE TRIGGER
DATE, THE HOLDERS OF BCC REGISTRABLE SECURITIES SHALL BE ENTITLED TO SEPARATELY
REQUEST PURSUANT TO THIS SECTION 2: (X) TWO LONG-FORM REGISTRATIONS IN WHICH
BOISE HOLDINGS SHALL PAY ALL REGISTRATION EXPENSES, (Y) AN UNLIMITED NUMBER OF
SHORT-FORM REGISTRATIONS IN WHICH BOISE HOLDINGS SHALL PAY ALL REGISTRATION
EXPENSES; AND (Z) FIVE LONG-FORM REGISTRATIONS IN WHICH THE HOLDERS OF THE
REGISTRABLE SECURITIES PARTICIPATING IN SUCH REGISTRATION SHALL PAY ALL
REGISTRATION EXPENSES; PROVIDED THAT, NOTWITHSTANDING THE FOREGOING, BOISE
HOLDINGS SHALL HAVE NOT HAVE ANY OBLIGATION TO EFFECT ANY SUCH REGISTRATION OR
TAKE OTHER ACTIONS REQUIRED BY THIS SENTENCE AT ANY TIME PRIOR TO THE IPO DATE
IF, AT THE TIME SUCH REQUEST IS MADE, BCC DOES NOT HOLD AT LEAST 50% OF THE
NUMBER OF SHARES OF SERIES B COMMON ISSUED TO BCC AT CLOSING UNDER THE ASSET
PURCHASE AGREEMENT (AS EQUITABLY ADJUSTED FOR STOCK SPLITS, STOCK DIVIDENDS,
STOCK COMBINATIONS, REVERSE STOCK SPLITS, RECAPITALIZATIONS OR SIMILAR EVENTS
EFFECTING SUCH CLASS OR SERIES OF STOCK).


 

For purposes of clause (iii) above and clause (z) above, each holder of
securities included in accordance with this Agreement in any registration
pursuant to clause (iii) or clause (z) above shall pay those Registration
Expenses allocable to the registration of such holder’s securities so included,
and any Registration Expenses not so allocable will be borne by all sellers of
securities included in such registration in proportion to the aggregate selling
price of the securities to be so registered. Boise Holdings shall pay and be
solely responsible for Registration Expenses with respect to registrations
effected under clauses (i), (ii), (x) and (y) above.

 

After Boise Holdings has become subject to the Securities Exchange Act of 1934,
as amended from time to time (“Exchange Act”), Boise Holdings will use its
reasonable best efforts to make Short-Form Registrations available for the sale
of Registrable Securities. Demand Registrations will be Short Form Registrations
whenever Boise Holdings is permitted to use any applicable short form; provided,
however, that Boise Holdings shall nevertheless use a long-form registration
statement in the event that both: (i) the use of a short-form registration
statement would limit the offering to existing security holders, qualified
institutional buyers or other classes of offerees or would otherwise, in the
opinion of the managing underwriters, have an adverse effect on the offering
under the Securities Act and regulations thereunder as then in effect; and (ii)
the holders of 90% of the BCC Registrable Securities or FPH Registrable
Securities, as the case may be, initially requesting the Demand Registration
direct in such request that Boise Holdings utilize a long-form registration
statement.

 

Notwithstanding any other provision of this Agreement to the contrary, a
registration requested hereunder shall not be deemed to have been effected: (i)
unless it has become and remains effective for the period specified in Section
5(b); (ii) if after it has become effective such registration is interfered with
by any stop order, injunction or other order or requirement of the Securities
and Exchange Commission (“SEC”) or other governmental agency or court for any
reason other than due solely to the fault of the holders of the Registrable
Securities participating therein and, as a result thereof, the Registrable
Securities requested to be registered cannot be completely distributed in
accordance with the plan of distribution set forth in the registration
statement; or (iii) if the conditions to closing specified in any purchase
agreement or underwriting agreement entered into in connection with any such
registration are not satisfied or waived other than due solely to the fault of
the holders of the Registrable Securities participating therein. In addition, a
Demand Registration initially requested by the holders of the BCC Registrable
Securities shall not be deemed to have been effected if the holders of the BCC

 

4

--------------------------------------------------------------------------------


 

Registrable Securities are unable, as a result of the priority provisions in
Section 2(d) below, to sell at least 90% of the BCC Registrable Securities
initially requested to be included in such registration. Similarly, a Demand
Registration initially requested by the holders of the FPH Registrable
Securities shall not be deemed to have been effected if the holders of the FPH
Registrable Securities are unable, as a result of the priority provisions in
Section 2(d) below, to sell at least 90% of the FPH Registrable Securities
initially requested to be included in such registration.

 


(C)                                  NOTICE TO OTHER HOLDERS: SELECTION OF
UNDERWRITER AND HOLDER’S COUNSEL.  WITHIN FIVE (5) DAYS AFTER RECEIPT OF A
REQUEST FOR A DEMAND REGISTRATION, BOISE HOLDINGS WILL GIVE PROMPT WRITTEN
NOTICE (IN ANY EVENT WITHIN FIVE (5) DAYS AFTER ITS RECEIPT OF NOTICE OF ANY
EXERCISE OF DEMAND REGISTRATION RIGHTS UNDER THIS AGREEMENT) OF SUCH REQUEST TO
ALL OTHER HOLDERS OF REGISTRABLE SECURITIES, AND SUBJECT TO SECTION 2(D) BELOW,
WILL INCLUDE WITHIN SUCH REGISTRATION ALL REGISTRABLE SECURITIES WITH RESPECT TO
WHICH BOISE HOLDINGS HAS RECEIVED WRITTEN REQUESTS FOR INCLUSION THEREIN WITHIN
FIFTEEN (15) DAYS AFTER RECEIPT OF BOISE HOLDINGS’ NOTICE. THE HOLDERS OF A
MAJORITY OF THE BCC REGISTRABLE SECURITIES OR FPH REGISTRABLE SECURITIES, AS
APPLICABLE, SUBMITTING THE INITIAL REQUEST (I.E. EXCLUDING THE HOLDERS
SUBMITTING REQUESTS AFTER BOISE HOLDINGS’ NOTICE) SHALL HAVE THE RIGHT TO SELECT
THE INVESTMENT BANKERS AND MANAGERS FOR THE OFFERING, SUBJECT IN THE CASE OF
HOLDERS OF BCC REGISTRABLE SECURITIES SUBMITTING THE ORIGINAL REQUEST, TO THE
APPROVAL OF THE HOLDERS OF FPH REGISTRABLE SECURITIES, IF ANY, PARTICIPATING IN
SUCH REGISTRATION PURSUANT TO THIS AGREEMENT, WHICH APPROVAL SHALL NOT BE
UNREASONABLY WITHHELD.


 

Counsel for all holders of Registrable Securities in connection with such
registration shall be selected: (i) by the holders of a majority of the BCC
Registrable Securities, if holders of the BCC Registrable Securities make the
initial registration request; or (ii) by the holders of a majority of the FPH
Registrable Securities, if the holders of the FPH Registrable Securities make
the initial registration request; provided, however, if the holders of a
majority of the FPH Registrable Securities, on the one hand, and a majority of
the BCC Registrable Securities, on the other hand, reasonably conclude, after
consultation with the other, that such representation is likely to result in a
conflict of interest or materially adversely affect either group’s rights in
connection with such registration, then the holders of a majority of the FPH
Registrable Securities and the holders of a majority of the BCC Registrable
Securities, respectively, shall each be entitled to select a separate firm to
represent them as counsel in connection with such registration. The fees and
expenses of such firm or firms acting as counsel for the holders of the
Registrable Securities shall be paid by Boise Holdings.

 


(D)                                 PRIORITY ON DEMAND REGISTRATIONS. BOISE
HOLDINGS SHALL NOT INCLUDE IN ANY DEMAND REGISTRATION ANY SECURITIES WHICH ARE
NOT REGISTRABLE SECURITIES WITHOUT THE PRIOR WRITTEN CONSENT OF THE HOLDERS OF
AT LEAST 75% OF THE REGISTRABLE SECURITIES INCLUDED IN SUCH REGISTRATION. IF A
DEMAND REGISTRATION IS AN UNDERWRITTEN OFFERING AND THE MANAGING UNDERWRITERS
ADVISE BOISE HOLDINGS IN WRITING THAT IN THEIR OPINION THE NUMBER OF REGISTRABLE
SECURITIES AND, IF PERMITTED HEREUNDER, OTHER SECURITIES REQUESTED TO BE
INCLUDED IN SUCH OFFERING EXCEEDS THE NUMBER OF REGISTRABLE SECURITIES AND OTHER
SECURITIES, IF ANY, WHICH CAN BE SOLD IN AN ORDERLY MANNER IN SUCH OFFERING
WITHIN A PRICE RANGE ACCEPTABLE TO THE HOLDERS OF A MAJORITY OF THE BCC
REGISTRABLE SECURITIES OR FPH REGISTRABLE SECURITIES, AS APPLICABLE, INITIALLY
REQUESTING REGISTRATION, BOISE HOLDINGS WILL INCLUDE IN SUCH REGISTRATION ONLY
THE NUMBER OF REGISTRABLE

 

5

--------------------------------------------------------------------------------


 


SECURITIES WHICH SUCH UNDERWRITERS ADVISE IN WRITING CAN BE SOLD IN SUCH MANNER
AND WITHIN SUCH PRICE RANGE IN THE FOLLOWING ORDER OF PRIORITY:


 


(I)            FIRST, THE BCC REGISTRABLE SECURITIES AND THE FPH REGISTRABLE
SECURITIES REQUESTED TO BE INCLUDED THEREIN, PRO-RATA AMONG THE HOLDERS OF SUCH
REGISTRABLE SECURITIES ON THE BASIS OF THE NUMBER OF SHARES REQUESTED TO BE
INCLUDED BY EACH SUCH HOLDER;


 


(II)           SECOND, THE TRANSFEREE REGISTRABLE SECURITIES, IF ANY, REQUESTED
TO BE INCLUDED THEREIN, PRO-RATA AMONG THE HOLDERS OF SUCH TRANSFEREE
REGISTRABLE SECURITIES ON THE BASIS OF THE NUMBER OF SHARES REQUESTED TO BE
INCLUDED BY EACH SUCH HOLDER; AND


 


(III)          THIRD, ANY OTHER SECURITIES REQUESTED TO BE INCLUDED IN SUCH
REGISTRATION.


 


(E)                                  RESTRICTIONS ON DEMAND REGISTRATIONS. BOISE
HOLDINGS WILL NOT BE OBLIGATED TO EFFECT ANY DEMAND REGISTRATION WITHIN 90 DAYS
AFTER THE EFFECTIVE DATE OF A PREVIOUS DEMAND REGISTRATION OR PREVIOUS
REGISTRATION IN WHICH HOLDERS OF REGISTRABLE SECURITIES WERE GIVEN PIGGYBACK
RIGHTS PURSUANT TO SECTION 3 AT AN OFFERING PRICE ACCEPTABLE TO THE HOLDERS OF
THE REGISTRABLE SECURITIES AND IN WHICH THERE WAS NO REDUCTION IN THE NUMBER OF
REGISTRABLE SECURITIES REQUESTED TO BE INCLUDED. ADDITIONALLY, BOISE HOLDINGS
MAY POSTPONE FOR UP TO 90 DAYS (ON NOT MORE THAN ONE OCCASION DURING ANY
12-MONTH PERIOD) THE FILING OR THE EFFECTIVENESS OF A REGISTRATION STATEMENT FOR
A DEMAND REGISTRATION IF, BASED ON THE ADVICE OF COUNSEL, BOISE HOLDINGS
REASONABLY DETERMINES THAT SUCH DEMAND REGISTRATION WOULD LIKELY HAVE A MATERIAL
ADVERSE EFFECT ON ANY PROPOSAL OR PLAN BY BOISE HOLDINGS TO ENGAGE IN ANY
ACQUISITION OF ASSETS (OTHER THAN IN THE ORDINARY COURSE OF BUSINESS) OR ANY
MERGER, CONSOLIDATION, TENDER OFFER OR SIMILAR TRANSACTION; PROVIDED, HOWEVER,
THAT IN SUCH EVENT, THE HOLDERS OF REGISTRABLE SECURITIES INITIALLY REQUESTING
SUCH DEMAND REGISTRATION WILL BE ENTITLED TO WITHDRAW SUCH REQUEST AND, IF SUCH
REQUEST IS WITHDRAWN, SUCH DEMAND REGISTRATION WILL NOT COUNT AS ONE OF THE
PERMITTED DEMAND REGISTRATIONS HEREUNDER AND BOISE HOLDINGS WILL PAY ALL
REGISTRATION EXPENSES IN CONNECTION WITH SUCH REGISTRATION.


 


(F)                                    OTHER REGISTRATION RIGHTS.  BOISE
HOLDINGS WILL NOT REGISTER FOR THE BENEFIT OF ANY PERSON OTHER THAN BCC, FPH OR
THEIR RESPECTIVE DIRECT OR INDIRECT TRANSFEREES, OR GRANT TO ANY SUCH OTHER
PERSON THE RIGHT TO REQUEST BOISE HOLDINGS TO REGISTER OR TO PARTICIPATE IN
PIGGYBACK REGISTRATIONS WITH RESPECT TO, ANY EQUITY SECURITIES OF BOISE
HOLDINGS, OR ANY SECURITIES CONVERTIBLE OR EXCHANGEABLE INTO OR EXERCISABLE FOR
SUCH SECURITIES, WITHOUT THE PRIOR WRITTEN CONSENT OF HOLDERS OF A MAJORITY OF
FPH REGISTRABLE SECURITIES THEN OUTSTANDING.


 


3.                                       PIGGYBACK REGISTRATIONS.


 


(A)                                  GENERAL; NOTICE TO HOLDERS. IN ADDITION TO
THE REGISTRATION RIGHTS IN SECTION 2 ABOVE, WHENEVER BOISE HOLDINGS PROPOSES TO
REGISTER ANY OF ITS SECURITIES UNDER THE SECURITIES ACT (OTHER THAN PURSUANT TO
A DEMAND REGISTRATION HEREUNDER) AND THE REGISTRATION FORM TO BE USED MAY BE
USED FOR THE REGISTRATION OF REGISTRABLE SECURITIES, BOISE HOLDINGS WILL GIVE
PROMPT WRITTEN NOTICE (IN ANY EVENT WITHIN FIVE (5) DAYS AFTER ITS RECEIPT OF
NOTICE OF ANY EXERCISE OF DEMAND REGISTRATION RIGHTS OTHER THAN UNDER THIS
AGREEMENT) TO ALL HOLDERS OF REGISTRABLE

 

6

--------------------------------------------------------------------------------


 


SECURITIES OF ITS INTENTION TO EFFECT SUCH A REGISTRATION. SUBJECT TO SECTIONS
3(C) AND 3(D) BELOW, BOISE HOLDINGS SHALL INCLUDE IN SUCH REGISTRATION ALL
REGISTRABLE SECURITIES WITH RESPECT TO WHICH BOISE HOLDINGS HAS RECEIVED WRITTEN
REQUESTS FOR INCLUSION THEREIN WITHIN FIFTEEN (15) DAYS AFTER THE RECEIPT OF
BOISE HOLDINGS’ NOTICE. REGISTRATIONS UNDER THIS SECTION 3 ARE SOMETIMES
REFERRED TO HEREIN AS “PIGGYBACK REGISTRATIONS.”


 


(B)                                 NUMBER OF PIGGYBACK REGISTRATIONS; PIGGYBACK
REGISTRATION EXPENSES. THE HOLDERS OF THE REGISTRABLE SECURITIES SHALL BE
ENTITLED TO PARTICIPATE IN AN UNLIMITED NUMBER OF PIGGYBACK REGISTRATIONS. THE
REGISTRATION EXPENSES OF THE HOLDERS OF REGISTRABLE SECURITIES WILL BE PAID BY
BOISE HOLDINGS IN ALL PIGGYBACK REGISTRATIONS.


 


(C)                                  PRIORITY ON PRIMARY PIGGYBACK
REGISTRATIONS. SUBJECT TO SECTION 3(F) BELOW, IF A PIGGYBACK REGISTRATION IS AN
UNDERWRITTEN PRIMARY REGISTRATION ON BEHALF OF BOISE HOLDINGS, AND THE MANAGING
UNDERWRITERS ADVISE BOISE HOLDINGS IN WRITING THAT IN THEIR OPINION THE NUMBER
OF SECURITIES REQUESTED TO BE INCLUDED IN SUCH REGISTRATION EXCEEDS THE NUMBER
WHICH CAN BE SOLD IN AN ORDERLY MANNER IN SUCH OFFERING WITHIN A PRICE RANGE
ACCEPTABLE TO BOISE HOLDINGS, BOISE HOLDINGS WILL INCLUDE IN SUCH REGISTRATION
ONLY THE NUMBER OF SECURITIES (INCLUDING REGISTRABLE SECURITIES) WHICH SUCH
UNDERWRITERS ADVISE IN WRITING CAN BE SOLD IN SUCH MANNER AND WITHIN SUCH PRICE
RANGE IN THE FOLLOWING ORDER OF PRIORITY:


 


(I)            FIRST, THE SECURITIES BOISE HOLDINGS PROPOSES TO SELL;


 


(II)           SECOND, THE BCC REGISTRABLE SECURITIES AND THE FPH REGISTRABLE
SECURITIES, IF ANY, REQUESTED TO BE INCLUDED THEREIN, PRO-RATA AMONG THE HOLDERS
OF SUCH REGISTRABLE SECURITIES ON THE BASIS OF THE NUMBER OF SHARES REQUESTED TO
BE INCLUDED BY EACH SUCH HOLDER;


 


(III)          THIRD, THE TRANSFEREE REGISTRABLE SECURITIES, IF ANY, REQUESTED
TO BE INCLUDED THEREIN, PRO-RATA AMONG THE HOLDERS OF SUCH TRANSFEREE
REGISTRABLE SECURITIES ON THE BASIS OF THE NUMBER OF SHARES REQUESTED TO BE
INCLUDED BY EACH SUCH HOLDER; AND


 


(IV)          FOURTH, ANY OTHER SECURITIES REQUESTED TO BE INCLUDED IN SUCH
REGISTRATION.


 


(D)                                 PRIORITY ON SECONDARY PIGGYBACK
REGISTRATIONS. SUBJECT TO SECTION 3(F) BELOW, IF A PIGGYBACK REGISTRATION IS AN
UNDERWRITTEN SECONDARY REGISTRATION ON BEHALF OF HOLDERS OF BOISE HOLDINGS’
SECURITIES, AND THE MANAGING UNDERWRITERS ADVISE BOISE HOLDINGS IN WRITING THAT
IN THEIR OPINION THE NUMBER OF SECURITIES REQUESTED TO BE INCLUDED IN SUCH
REGISTRATION EXCEEDS THE NUMBER WHICH CAN BE SOLD IN AN ORDERLY MANNER IN SUCH
OFFERING WITHIN A PRICE RANGE ACCEPTABLE TO THE HOLDERS INITIALLY REQUESTING
SUCH REGISTRATION, BOISE HOLDINGS WILL INCLUDE IN SUCH REGISTRATION: IN THE CASE
OF A REGISTRATION WITH RESPECT TO WHICH BOISE HOLDINGS HAS PROVIDED NOTICE UNDER
SECTION 3(A) ABOVE, ONLY THE NUMBER OF SECURITIES (INCLUDING REGISTRABLE
SECURITIES) WHICH CAN BE SOLD IN SUCH MANNER AND WITHIN SUCH PRICE RANGE IN THE
FOLLOWING ORDER OF PRIORITY:


 


(I)                                     FIRST, THE SECURITIES REQUESTED TO BE
INCLUDED THEREIN BY THE HOLDERS REQUESTING SUCH REGISTRATION, THE BCC
REGISTRABLE SECURITIES, IF ANY, REQUESTED TO BE INCLUDED THEREIN, AND THE FPH
REGISTRABLE SECURITIES, IF ANY, REQUESTED TO BE INCLUDED THEREIN, PRO-RATA AMONG
THE HOLDERS OF SUCH

 

7

--------------------------------------------------------------------------------


 


SECURITIES (INCLUDING REGISTRABLE SECURITIES) ON THE BASIS OF THE NUMBER OF
SHARES REQUESTED TO BE INCLUDED BY EACH SUCH HOLDER;


 


(II)           SECOND, THE TRANSFEREE REGISTRABLE SECURITIES, IF ANY, REQUESTED
TO BE INCLUDED THEREIN, PRO-RATA AMONG THE HOLDERS OF SUCH TRANSFEREE
REGISTRABLE SECURITIES ON THE BASIS OF THE NUMBER OF SHARES REQUESTED TO BE
INCLUDED BY EACH SUCH HOLDER; AND


 


(III)          THIRD, ANY OTHER SECURITIES REQUESTED TO BE INCLUDED IN SUCH
REGISTRATION.


 


(E)                                  SELECTION OF UNDERWRITER AND HOLDER’S
COUNSEL.  IF ANY PIGGYBACK REGISTRATION IS AN UNDERWRITTEN OFFERING, THE
SELECTION OF INVESTMENT BANKERS AND MANAGERS FOR THE OFFERING MUST BE APPROVED
BY THE HOLDERS OF A MAJORITY OF THE REGISTRABLE SECURITIES INCLUDED IN SUCH
PIGGYBACK REGISTRATION. SUCH APPROVAL WILL NOT BE UNREASONABLY WITHHELD. THE
HOLDERS OF THE BCC REGISTRABLE SECURITIES AND THE FPH REGISTRABLE SECURITIES
SHALL HAVE THE RIGHT TO SELECT ONE OR TWO FIRMS AS COUNSEL AS PROVIDED IN
SECTION 2(C) ABOVE, THE FEES AND EXPENSES OF WHICH SHALL BE PAID BY BOISE
HOLDINGS.


 


(F)                                    OTHER REGISTRATIONS. IF BOISE HOLDINGS
HAS BEEN REQUESTED BY THE HOLDERS OF REGISTRABLE SECURITIES TO FILE A
REGISTRATION STATEMENT PURSUANT TO SECTION 2 ABOVE OR IF IT HAS FILED A
REGISTRATION STATEMENT PURSUANT TO THIS SECTION 3, AND IF SUCH PREVIOUS REQUEST
OR REGISTRATION HAS NOT BEEN WITHDRAWN OR ABANDONED, BOISE HOLDINGS WILL NOT
FILE OR CAUSE TO BE EFFECTED ANY OTHER REGISTRATION OF ANY OF ITS EQUITY
SECURITIES OR SECURITIES CONVERTIBLE OR EXCHANGEABLE INTO OR EXERCISABLE FOR ITS
EQUITY SECURITIES UNDER THE SECURITIES ACT (EXCEPT ON FORM S-8 OR ANY SUCCESSOR
FORM), WHETHER ON ITS OWN BEHALF OR AT THE REQUEST OF ANY HOLDER OR HOLDERS OF
SUCH SECURITIES, UNTIL THE EXPIRATION OF THE EFFECTIVENESS PERIOD REQUIRED UNDER
SECTION 5(B) BELOW.


 


4.                                       HOLDBACK AGREEMENTS.


 


(A)                                  AGREEMENT BY HOLDERS. EACH HOLDER OF
REGISTRABLE SECURITIES AGREES NOT TO EFFECT ANY PUBLIC SALE OR DISTRIBUTION
(INCLUDING SALES PURSUANT TO RULE 144 UNDER THE SECURITIES ACT) OF EQUITY
SECURITIES OF BOISE HOLDINGS, OR ANY SECURITIES CONVERTIBLE INTO OR EXCHANGEABLE
OR EXERCISABLE FOR SUCH SECURITIES, DURING THE SEVEN DAYS PRIOR TO AND THE
180-DAY PERIOD BEGINNING ON THE EFFECTIVE DATE OF ANY UNDERWRITTEN DEMAND
REGISTRATION OR ANY UNDERWRITTEN PIGGYBACK REGISTRATION IN WHICH REGISTRABLE
SECURITIES ARE INCLUDED (EXCEPT AS PART OF SUCH UNDERWRITTEN REGISTRATION),
UNLESS THE UNDERWRITERS MANAGING THE REGISTERED PUBLIC OFFERING OTHERWISE AGREE.


 


(B)                                 AGREEMENTS BY BOISE HOLDINGS. BOISE HOLDINGS
AGREES: (I) NOT TO EFFECT OR FACILITATE ANY PUBLIC SALE OR DISTRIBUTION OF ITS
EQUITY SECURITIES. OR ANY SECURITIES CONVERTIBLE INTO OR EXCHANGEABLE OR
EXERCISABLE FOR SUCH SECURITIES, DURING THE THIRTY DAYS PRIOR TO AND DURING THE
180-DAY PERIOD BEGINNING ON THE EFFECTIVE DATE OF ANY UNDERWRITTEN DEMAND
REGISTRATION OR PIGGYBACK REGISTRATION (EXCEPT AS PART OF SUCH UNDERWRITTEN
PIGGYBACK REGISTRATION OR PURSUANT TO REGISTRATIONS ON FORM S-8 OR ANY SUCCESSOR
FORM), UNLESS THE UNDERWRITERS MANAGING THE REGISTERED PUBLIC OFFERING (AND IN
THE CASE OF A DEMAND REGISTRATION, THE HOLDERS OF A MAJORITY OF THE REGISTRABLE
SECURITIES INCLUDED THEREIN) OTHERWISE AGREE; AND (II) TO CAUSE BOISE HOLDINGS’
DIRECTORS, OFFICERS AND AFFILIATES NOT TO EFFECT OR FACILITATE ANY PUBLIC SALE
OR DISTRIBUTION (INCLUDING

 

8

--------------------------------------------------------------------------------


 


SALES PURSUANT TO RULE 144 UNDER THE SECURITIES ACT) OF ANY EQUITY SECURITIES,
OR ANY SECURITIES CONVERTIBLE INTO OR EXCHANGEABLE OR EXERCISABLE FOR SUCH
SECURITIES DURING SUCH PERIOD (EXCEPT AS PART OF SUCH UNDERWRITTEN REGISTRATION,
IF OTHERWISE PERMITTED), UNLESS THE UNDERWRITERS MANAGING THE REGISTERED PUBLIC
OFFERING, THE HOLDERS OF A MAJORITY OF THE REGISTRABLE SECURITIES PARTICIPATING
IN SUCH REGISTRATION OTHERWISE AGREE.


 


5.                                       REGISTRATION AND QUALIFICATION. IF AND
WHENEVER BOISE HOLDINGS IS REQUIRED TO EFFECT THE REGISTRATION OF ANY
REGISTRABLE SECURITIES, BOISE HOLDINGS SHALL AS PROMPTLY AS POSSIBLE:


 


(A)                                  PREPARE, FILE AND USE ITS REASONABLE BEST
EFFORTS TO CAUSE TO BECOME EFFECTIVE A REGISTRATION STATEMENT UNDER THE
SECURITIES ACT RELATING TO THE REGISTRABLE SECURITIES TO BE OFFERED AND EFFECT
THE SALE OF SUCH REGISTRABLE SECURITIES, IN EACH CASE IN ACCORDANCE WITH THE
INTENDED METHOD OF DISPOSITION THEREOF (BOISE HOLDINGS SHALL CAUSE SUCH
REGISTRATION STATEMENT TO BE EFFECTIVE AS PROMPTLY AS POSSIBLE BUT IN ANY EVENT
WITHIN 120 DAYS OF THE REQUEST);


 


(B)                                 PREPARE AND FILE WITH THE SEC SUCH
AMENDMENTS AND SUPPLEMENTS TO SUCH REGISTRATION STATEMENT AND THE PROSPECTUS
USED IN CONNECTION THEREWITH AS MAY BE NECESSARY TO KEEP SUCH REGISTRATION
STATEMENT EFFECTIVE AND TO COMPLY WITH THE PROVISIONS OF THE SECURITIES ACT WITH
RESPECT TO THE DISPOSITION OF ALL REGISTRABLE SECURITIES INCLUDED THEREIN UNTIL
THE EARLIER OF: (I) SUCH TIME AS ALL OF SUCH REGISTRABLE SECURITIES INCLUDED
THEREIN HAVE BEEN DISPOSED OF IN ACCORDANCE WITH THE INTENDED METHODS OF
DISPOSITION; AND (II) THE EXPIRATION OF 180 DAYS AFTER SUCH REGISTRATION
STATEMENT BECOMES EFFECTIVE; PROVIDED, THAT SUCH 180-DAY PERIOD SHALL BE
EXTENDED FOR SUCH NUMBER OF DAYS THAT EQUALS THE NUMBER OF DAYS ELAPSING FROM
(X) THE DATE THE WRITTEN NOTICE CONTEMPLATED BY PARAGRAPH 5(G) BELOW IS GIVEN BY
BOISE HOLDINGS TO (Y) THE DATE ON WHICH BOISE HOLDINGS DELIVERS TO THE HOLDERS
OF THE REGISTRABLE SECURITIES INCLUDED IN SUCH REGISTRATION STATEMENT THE
SUPPLEMENT OR AMENDMENT CONTEMPLATED BY PARAGRAPH 5(G) BELOW;


 


(C)                                  PROVIDE COPIES OF ALL REGISTRATION
STATEMENTS, PROSPECTUS AND AMENDMENTS AND SUPPLEMENTS TO EACH FIRM SELECTED AS
THEIR LEGAL COUNSEL BY THE HOLDERS OF THE REGISTRABLE SECURITIES IN ACCORDANCE
WITH THIS AGREEMENT AT LEAST TEN DAYS PRIOR TO THE FILING THEREOF (IF
PRACTICABLE, AT LEAST ONE DAY IN THE CASE OF AN AMENDMENT OR SUPPLEMENT PREPARED
PURSUANT TO SECTION 5(G) BELOW), WITH SUCH COUNSEL BEING PROVIDED WITH THE
OPPORTUNITY (BUT NOT THE OBLIGATION) TO REVIEW AND COMMENT ON SUCH DOCUMENTS;


 


(D)                                 FURNISH TO THE HOLDERS OF THE REGISTRABLE
SECURITIES INCLUDED IN SUCH REGISTRATION STATEMENT AND TO ANY UNDERWRITER OF
SUCH REGISTRABLE SECURITIES SUCH NUMBER OF CONFORMED COPIES OF SUCH REGISTRATION
STATEMENT AND OF EACH SUCH AMENDMENT AND SUPPLEMENT THERETO (IN EACH CASE
INCLUDING ALL EXHIBITS), SUCH NUMBER OF COPIES OF THE PROSPECTUS INCLUDED IN
SUCH REGISTRATION STATEMENT (INCLUDING EACH PRELIMINARY PROSPECTUS AND ANY
SUMMARY PROSPECTUS) IN CONFORMITY WITH THE REQUIREMENTS OF THE SECURITIES ACT,
SUCH DOCUMENTS INCORPORATED BY REFERENCE IN SUCH REGISTRATION STATEMENT OR
PROSPECTUS, SUCH NUMBER OF OTHER OFFERING DOCUMENTS, COPIES OF ANY AND ALL
TRANSMITTAL LETTERS OR OTHER CORRESPONDENCE TO OR RECEIVED FROM, THE SEC OR ANY
OTHER GOVERNMENTAL AGENCY OR SELF-REGULATORY BODY OR OTHER BODY HAVING
JURISDICTION (INCLUDING ANY DOMESTIC OR FOREIGN SECURITIES EXCHANGE) RELATING TO
SUCH OFFERING, AND SUCH OTHER DOCUMENTS, AS THE HOLDERS OF SUCH REGISTRABLE
SECURITIES OR SUCH UNDERWRITER MAY REASONABLY REQUEST;

 

9

--------------------------------------------------------------------------------


 


(E)                                  USE ITS REASONABLE BEST EFFORTS TO REGISTER
OR QUALIFY ALL REGISTRABLE SECURITIES COVERED BY SUCH REGISTRATION STATEMENT
UNDER THE SECURITIES OR BLUE SKY LAWS OF SUCH JURISDICTIONS AS THE HOLDERS OF
THE REGISTRABLE SECURITIES INCLUDED IN SUCH REGISTRATION STATEMENT OR ANY
UNDERWRITER OF SUCH REGISTRABLE SECURITIES SHALL REQUEST, AND USE ITS REASONABLE
BEST EFFORTS TO OBTAIN ALL APPROPRIATE REGISTRATIONS, PERMITS AND CONSENTS IN
CONNECTION THEREWITH, AND DO ANY AND ALL OTHER ACTS AND THINGS WHICH MAY BE
NECESSARY OR ADVISABLE TO ENABLE SUCH HOLDERS OF SUCH REGISTRABLE SECURITIES OR
ANY SUCH UNDERWRITER TO CONSUMMATE THE DISPOSITION IN SUCH JURISDICTIONS OF ITS
REGISTRABLE SECURITIES COVERED BY SUCH REGISTRATION STATEMENT;


 


(F)                                    FURNISH TO THE HOLDERS OF THE REGISTRABLE
SECURITIES INCLUDED IN SUCH REGISTRATION STATEMENT AND TO ANY UNDERWRITER OF
SUCH REGISTRABLE SECURITIES: (I) AN OPINION OF COUNSEL FOR BOISE HOLDINGS
ADDRESSED TO THE HOLDERS OF SUCH REGISTRABLE SECURITIES AND DATED THE DATE OF
THE CLOSING UNDER THE UNDERWRITING AGREEMENT (IF ANY) (OR IF SUCH OFFERING IS
NOT UNDERWRITTEN, DATED THE EFFECTIVE DATE OF THE REGISTRATION STATEMENT); AND
(II) A “COLD COMFORT” LETTER ADDRESSED TO THE HOLDERS OF SUCH REGISTRABLE
SECURITIES AND SIGNED BY THE INDEPENDENT PUBLIC ACCOUNTANTS WHO HAVE AUDITED THE
FINANCIAL STATEMENTS OF BOISE HOLDINGS INCLUDED IN SUCH REGISTRATION STATEMENT,
IN EACH SUCH CASE COVERING SUBSTANTIALLY THE SAME MATTERS WITH RESPECT TO SUCH
REGISTRATION STATEMENT (AND THE PROSPECTUS INCLUDED THEREIN) AS ARE CUSTOMARILY
COVERED IN OPINIONS OF ISSUER’S COUNSEL AND IN ACCOUNTANTS’ LETTERS DELIVERED TO
UNDERWRITERS IN UNDERWRITTEN PUBLIC OFFERINGS OF SECURITIES AND SUCH OTHER
MATTERS AS THE HOLDERS OF SUCH SECURITIES MAY REASONABLY REQUEST AND, IN THE
CASE OF SUCH ACCOUNTANTS’ LETTER, WITH RESPECT TO EVENTS SUBSEQUENT TO THE DATE
OF SUCH FINANCIAL STATEMENTS;


 


(G)                                 AS PROMPTLY AS PRACTICABLE, NOTIFY THE
HOLDERS OF THE REGISTRABLE SECURITIES INCLUDED IN SUCH REGISTRATION STATEMENT IN
WRITING: (I) AT ANY TIME WHEN A PROSPECTUS RELATING TO A REGISTRATION STATEMENT
HEREUNDER IS REQUIRED TO BE DELIVERED UNDER THE SECURITIES ACT, OF THE HAPPENING
OF ANY EVENT AS A RESULT OF WHICH THE PROSPECTUS INCLUDED IN SUCH REGISTRATION
STATEMENT, AS THEN IN EFFECT, INCLUDES AN UNTRUE STATEMENT OF A MATERIAL FACT OR
OMITS TO STATE ANY MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO
MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE
MADE, NOT MISLEADING; AND (II) OF ANY REQUEST BY THE SEC OR ANY OTHER REGULATORY
BODY OR OTHER BODY HAVING JURISDICTION FOR ANY AMENDMENT OF OR SUPPLEMENT TO ANY
REGISTRATION STATEMENT OR OTHER DOCUMENT RELATING TO SUCH OFFERING, AND IN
EITHER SUCH CASE PREPARE AND FURNISH TO THE HOLDERS OF SUCH REGISTRABLE
SECURITIES A REASONABLE NUMBER OF COPIES OF A SUPPLEMENT TO OR AN AMENDMENT OF
SUCH PROSPECTUS AS MAY BE NECESSARY SO THAT, AS THEREAFTER DELIVERED TO THE
PURCHASERS OF SUCH REGISTRABLE SECURITIES, SUCH PROSPECTUS SHALL NOT INCLUDE AN
UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT REQUIRED TO
BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY ARE MADE, NOT MISLEADING;


 


(H)                                 CAUSE ALL SUCH REGISTRABLE SECURITIES
INCLUDED IN SUCH REGISTRATION STATEMENT TO BE LISTED ON EACH SECURITIES EXCHANGE
ON WHICH SIMILAR SECURITIES ISSUED BY BOISE HOLDINGS ARE THEN LISTED AND, IF NOT
SO LISTED, TO BE LISTED ON AN EXCHANGE SATISFACTORY TO HOLDERS OF A MAJORITY OF
REGISTRABLE SECURITIES;


 


(I)                                     FURNISH FOR DELIVERY IN CONNECTION WITH
THE CLOSING OF ANY OFFERING OF REGISTRABLE SECURITIES PURSUANT TO A REGISTRATION
HEREUNDER UNLEGENDED CERTIFICATES REPRESENTING

 

10

--------------------------------------------------------------------------------


 


OWNERSHIP OF THE REGISTRABLE SECURITIES BEING SOLD IN SUCH DENOMINATIONS AS
SHALL BE REQUESTED BY THE HOLDERS OF THE REGISTRABLE SECURITIES OR THE
UNDERWRITERS;


 


(J)                                     PROVIDE A TRANSFER AGENT AND REGISTRAR
FOR ALL SUCH REGISTRABLE SECURITIES NOT LATER THAN THE EFFECTIVE DATE OF SUCH
REGISTRATION STATEMENT;


 


(K)                                  ENTER INTO SUCH CUSTOMARY AGREEMENTS AND
TAKE ALL SUCH OTHER ACTIONS AS THE HOLDERS OF A MAJORITY OF THE REGISTRABLE
SECURITIES BEING SOLD OR THE UNDERWRITERS, IF ANY, REASONABLY REQUEST IN ORDER
TO EXPEDITE OR FACILITATE THE DISPOSITION OF SUCH REGISTRABLE SECURITIES
(INCLUDING EFFECTING A STOCK SPLIT OR A COMBINATION OF SHARES);


 


(L)                                     OTHERWISE USE ITS BEST EFFORTS TO COMPLY
WITH ALL APPLICABLE RULES AND REGULATIONS OF THE SEC, AND MAKE AVAILABLE TO ITS
SECURITY HOLDERS, AS SOON AS REASONABLY PRACTICABLE, AN EARNINGS STATEMENT
COVERING THE PERIOD OF AT LEAST TWELVE MONTHS BEGINNING WITH THE FIRST DAY OF
BOISE HOLDINGS’ FIRST FULL CALENDAR QUARTER AFTER THE EFFECTIVE DATE OF THE
REGISTRATION STATEMENT, WHICH EARNINGS STATEMENT SHALL SATISFY THE PROVISIONS OF
SECTION 11(A) OF THE SECURITIES ACT AND RULE 158 THEREUNDER;


 


(M)                               PERMIT ANY HOLDER OF REGISTRABLE SECURITIES
WHICH HOLDER, IN ITS SOLE AND EXCLUSIVE JUDGMENT, MIGHT BE DEEMED TO BE AN
UNDERWRITER OR A CONTROLLING PERSON OF BOISE HOLDINGS, TO PARTICIPATE IN THE
PREPARATION OF SUCH REGISTRATION STATEMENT AND TO REQUIRE THE INSERTION THEREIN
OF MATERIAL, FURNISHED TO BOISE HOLDINGS IN WRITING, WHICH IN THE REASONABLE
JUDGMENT OF SUCH HOLDER AND ITS COUNSEL SHOULD BE INCLUDED; AND


 


(N)                                 IN THE EVENT OF THE ISSUANCE OF ANY STOP
ORDER SUSPENDING THE EFFECTIVENESS OF A REGISTRATION STATEMENT, OR OF ANY ORDER
SUSPENDING OR PREVENTING THE USE OF ANY RELATED PROSPECTUS OR SUSPENDING THE
QUALIFICATION OF ANY COMMON STOCK INCLUDED IN SUCH REGISTRATION STATEMENT FOR
SALE IN ANY JURISDICTION, BOISE HOLDINGS WILL USE ITS REASONABLE BEST EFFORTS
PROMPTLY TO OBTAIN THE WITHDRAWAL OF SUCH ORDER.


 

If any such registration or comparable statement refers to any holder of
Registrable Securities by name or otherwise as the holder of any securities of
Boise Holdings and if in its sole and exclusive judgment, such holder is or
might be deemed to be a controlling person of Boise Holdings, such holder will
have the right to require: (i) the insertion therein of language, in form and
substance satisfactory to such holder and presented to Boise Holdings in
writing, to the effect that the holding by such holder of such securities is not
to be construed as a recommendation by such holder of the investment quality of
Boise Holdings’ securities covered thereby and that such holding does not imply
that such holder will assist in meeting any future financial requirements of
Boise Holdings; or (ii) in the event that such reference to such holder by name
or otherwise is not required by the Securities Act or any similar federal
statute then in force, the deletion of the reference to such holder; provided
that with respect to this clause (ii) such holder will furnish to Boise Holdings
an opinion of counsel to such effect.

 


6.                                       RECAPITALIZATION; UNDERWRITING; DUE
DILIGENCE.


 


(A)                                  FOR ANY PIGGYBACK REGISTRATION OR DEMAND
REGISTRATION PRIOR TO THE TIME BOISE HOLDINGS BECOMES SUBJECT TO THE EXCHANGE
ACT WITH RESPECT TO REGISTRABLE SECURITIES, BOISE HOLDINGS SHALL EFFECT A STOCK
SPLIT, STOCK DIVIDEND OR STOCK COMBINATION WHICH IN THE

 

11

--------------------------------------------------------------------------------


 


OPINION OF THE UNDERWRITERS IS DESIRABLE FOR THE SALE AND MARKETING OF THE
REGISTRABLE SECURITIES TO THE PUBLIC.


 


(B)                                 IF REQUESTED BY THE UNDERWRITERS FOR ANY
UNDERWRITTEN OFFERING OF REGISTRABLE SECURITIES PURSUANT TO A REGISTRATION
REQUESTED UNDER THIS AGREEMENT, BOISE HOLDINGS SHALL ENTER INTO AN UNDERWRITING
AGREEMENT WITH SUCH UNDERWRITERS FOR SUCH OFFERING, WHICH AGREEMENT WILL CONTAIN
SUCH REPRESENTATIONS AND WARRANTIES BY BOISE HOLDINGS AND SUCH OTHER TERMS AND
PROVISIONS AS ARE CUSTOMARILY CONTAINED IN UNDERWRITING AGREEMENTS OF BOISE
HOLDINGS TO THE EXTENT RELEVANT AND AS ARE CUSTOMARILY CONTAINED IN UNDERWRITING
AGREEMENTS GENERALLY WITH RESPECT TO SECONDARY DISTRIBUTIONS TO THE EXTENT
RELEVANT, INCLUDING, WITHOUT LIMITATION, INDEMNIFICATION AND CONTRIBUTION
PROVISIONS SUBSTANTIALLY TO THE EFFECT AND TO THE EXTENT PROVIDED IN SECTION
7(A), AND AGREEMENTS AS TO THE PROVISION OF OPINIONS OF COUNSEL AND ACCOUNTANTS’
LETTERS TO THE EFFECT AND TO THE EXTENT PROVIDED IN SECTION 5(F). SUBJECT TO
SECTION 9 BELOW, THE HOLDERS OF THE REGISTRABLE SECURITIES INCLUDED IN SUCH
REGISTRATION SHALL BE PARTIES TO ANY SUCH UNDERWRITING AGREEMENT AND THE
REPRESENTATIONS AND WARRANTIES BY, AND THE OTHER AGREEMENTS ON THE PART OF,
BOISE HOLDINGS TO AND FOR THE BENEFIT OF SUCH UNDERWRITERS, SHALL ALSO BE MADE
TO AND FOR THE BENEFIT OF THE HOLDERS OF SUCH REGISTRABLE SECURITIES.


 


(C)                                  IN CONNECTION WITH THE PREPARATION AND
FILING OF EACH REGISTRATION STATEMENT REGISTERING REGISTRABLE SECURITIES UNDER
THE SECURITIES ACT PURSUANT TO THIS AGREEMENT, BOISE HOLDINGS SHALL GIVE THE
HOLDERS OF THE REGISTRABLE SECURITIES INCLUDED IN SUCH REGISTRATION AND THE
UNDERWRITERS, IF ANY, AND THEIR RESPECTIVE COUNSEL, ACCOUNTANTS AND AGENTS, THE
OPPORTUNITY (BUT SUCH PERSONS SHALL NOT HAVE THE OBLIGATION) TO REVIEW THE BOOKS
AND RECORDS OF BOISE HOLDINGS AND TO DISCUSS THE BUSINESS OF BOISE HOLDINGS WITH
ITS OFFICERS AND THE INDEPENDENT PUBLIC ACCOUNTANTS WHO HAVE CERTIFIED THE
FINANCIAL STATEMENTS OF BOISE HOLDINGS AS SHALL BE NECESSARY, IN THE OPINION OF
THE HOLDERS OF SUCH REGISTRABLE SECURITIES AND SUCH UNDERWRITERS OR THEIR
RESPECTIVE COUNSEL, TO CONDUCT A REASONABLE INVESTIGATION WITHIN THE MEANING OF
THE SECURITIES ACT.


 


7.                                       INDEMNIFICATION.


 


(A)                                  BOISE HOLDINGS INDEMNIFICATION. BOISE
HOLDINGS AGREES TO INDEMNIFY, TO THE MAXIMUM EXTENT PERMITTED BY LAW, EACH
HOLDER OF REGISTRABLE SECURITIES, ITS OFFICERS AND DIRECTORS AND EACH PERSON WHO
CONTROLS SUCH HOLDER (WITHIN THE MEANING OF THE SECURITIES ACT) AND THE
OFFICERS, DIRECTORS, AFFILIATES, EMPLOYEES AND AGENTS OF EACH OF THE FOREGOING
(WHETHER OR NOT ANY LITIGATION IS COMMENCED OR THREATENED AND WHETHER OR NOT
SUCH INDEMNIFIED PERSONS ARE PARTIES TO ANY LITIGATION COMMENCED OR THREATENED),
AGAINST ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND EXPENSES INCLUDING, WITHOUT
LIMITATION, ATTORNEYS’ FEES, EXPERT FEES AND AMOUNTS PAID IN SETTLEMENT,
RESULTING FROM OR ARISING OUT OF ANY UNTRUE OR ALLEGED UNTRUE STATEMENT OF
MATERIAL FACT CONTAINED IN ANY REGISTRATION STATEMENT, PROSPECTUS OR PRELIMINARY
PROSPECTUS OR ANY AMENDMENT THEREOF OR SUPPLEMENT THERETO OR ANY OMISSION OR
ALLEGED OMISSION OF A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY
TO MAKE THE STATEMENTS THEREIN NOT MISLEADING, EXCEPT INSOFAR AS THE SAME ARE
CAUSED BY OR CONTAINED IN ANY INFORMATION FURNISHED IN WRITING TO BOISE HOLDINGS
BY SUCH HOLDER EXPRESSLY FOR USE THEREIN OR BY SUCH HOLDER’S FAILURE TO DELIVER
A COPY OF THE REGISTRATION STATEMENT OR PROSPECTUS OR ANY AMENDMENTS OR
SUPPLEMENTS THERETO AFTER BOISE HOLDINGS HAS FURNISHED SUCH HOLDER WITH A
SUFFICIENT NUMBER OF COPIES OF THE SAME. IN CONNECTION WITH AN UNDERWRITTEN
OFFERING, BOISE HOLDINGS WILL INDEMNIFY SUCH UNDERWRITERS, THEIR OFFICERS

 

12

--------------------------------------------------------------------------------


 


AND DIRECTORS AND EACH PERSON WHO CONTROLS SUCH UNDERWRITERS (WITHIN THE MEANING
OF THE SECURITIES ACT) TO THE SAME EXTENT AS PROVIDED ABOVE WITH RESPECT TO THE
INDEMNIFICATION OF THE HOLDERS OF REGISTRABLE SECURITIES. SUCH INDEMNITY SHALL
REMAIN IN FULL FORCE AND EFFECT REGARDLESS OF ANY INVESTIGATION MADE BY OR ON
BEHALF OF THE HOLDERS OF THE REGISTRABLE SECURITIES OR ANY UNDERWRITER AND SHALL
SURVIVE THE TRANSFER OF SUCH SECURITIES. THE FOREGOING INDEMNITY AGREEMENT IS IN
ADDITION TO ANY LIABILITY THAT BOISE HOLDINGS MAY OTHERWISE HAVE TO THE HOLDERS
OF THE REGISTRABLE SECURITIES OR ANY UNDERWRITER OF THE REGISTRABLE SECURITIES
OR ANY CONTROLLING PERSON OF THE FOREGOING AND THE OFFICERS, DIRECTORS,
AFFILIATES, EMPLOYEES AND AGENTS OF EACH OF THE FOREGOING.


 


(B)                                 HOLDER INDEMNIFICATION. IN CONNECTION WITH
ANY REGISTRATION STATEMENT IN WHICH A HOLDER OF REGISTRABLE SECURITIES IS
PARTICIPATING, EACH SUCH HOLDER AGREES TO INDEMNIFY, TO THE EXTENT PERMITTED BY
LAW, BOISE HOLDINGS, ITS DIRECTORS AND OFFICERS AND EACH PERSON WHO CONTROLS
BOISE HOLDINGS (WITHIN THE MEANING OF THE SECURITIES ACT) AND THE OFFICERS,
DIRECTORS, AFFILIATES, EMPLOYEES AND AGENTS OF EACH OF THE FOREGOING (WHETHER OR
NOT ANY LITIGATION IS COMMENCED OR THREATENED AND WHETHER OR NOT SUCH
INDEMNIFIED PERSONS ARE PARTIES TO ANY LITIGATION COMMENCED OR THREATENED),
AGAINST ANY LOSSES, CLAIMS, DAMAGES, LIABILITIES AND EXPENSES INCLUDING, WITHOUT
LIMITATION, ATTORNEYS’ FEES, EXPERT FEES AND AMOUNTS PAID IN SETTLEMENT,
RESULTING FROM OR ARISING OUT OF ANY UNTRUE OR ALLEGED UNTRUE STATEMENT OF
MATERIAL FACT CONTAINED IN THE REGISTRATION STATEMENT, PROSPECTUS OR PRELIMINARY
PROSPECTUS OR ANY AMENDMENT THEREOF OR SUPPLEMENT THERETO OR ANY OMISSION OR
ALLEGED OMISSION OF A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY
TO MAKE THE STATEMENTS THEREIN NOT MISLEADING, BUT ONLY TO THE EXTENT THAT SUCH
UNTRUE STATEMENT OR OMISSION IS CONTAINED IN ANY INFORMATION FURNISHED IN
WRITING TO BOISE HOLDINGS BY SUCH HOLDER EXPRESSLY FOR USE IN SUCH REGISTRATION
STATEMENT; PROVIDED, HOWEVER, THAT THE OBLIGATION TO INDEMNIFY WILL BE
INDIVIDUAL TO EACH SUCH HOLDER AND WILL BE LIMITED TO THE NET AMOUNT OF PROCEEDS
RECEIVED BY SUCH HOLDER FROM THE SALE OF REGISTRABLE SECURITIES PURSUANT TO SUCH
REGISTRATION STATEMENT.


 


(C)                                  RESOLUTION OF CLAIMS. ANY PERSON ENTITLED
TO INDEMNIFICATION HEREUNDER WILL: (I) GIVE PROMPT WRITTEN NOTICE TO THE
INDEMNIFYING PARTY OF ANY CLAIM WITH RESPECT TO WHICH IT SEEKS INDEMNIFICATION
HEREUNDER; AND (II) UNLESS IN SUCH INDEMNIFIED PARTY’S REASONABLE JUDGMENT A
CONFLICT OF INTEREST BETWEEN SUCH INDEMNIFIED AND INDEMNIFYING PARTIES MAY EXIST
WITH RESPECT TO SUCH CLAIM, PERMIT SUCH INDEMNIFYING PARTY TO ASSUME THE DEFENSE
OF SUCH CLAIM WITH COUNSEL REASONABLY SATISFACTORY TO THE INDEMNIFIED PARTY. IF
SUCH DEFENSE IS ASSUMED, THE INDEMNIFYING PARTY WILL NOT BE SUBJECT TO ANY
LIABILITY FOR ANY SETTLEMENT MADE BY THE INDEMNIFIED PARTY WITHOUT ITS CONSENT
(BUT SUCH CONSENT WILL NOT BE UNREASONABLY WITHHELD). AN INDEMNIFYING PARTY WHO
IS NOT ENTITLED TO, OR ELECTS NOT TO, ASSUME THE DEFENSE OF A CLAIM WILL NOT BE
OBLIGATED TO PAY THE FEES AND EXPENSES OF MORE THAN ONE COUNSEL FOR ALL PARTIES
INDEMNIFIED BY SUCH INDEMNIFYING PARTY WITH RESPECT TO SUCH CLAIM, UNLESS IN THE
REASONABLE JUDGMENT OF ANY INDEMNIFIED PARTY A CONFLICT OF INTEREST MAY EXIST
BETWEEN SUCH INDEMNIFIED PARTY AND ANY OTHER OF SUCH INDEMNIFIED PARTIES WITH
RESPECT TO SUCH CLAIM, IN WHICH CASE SUCH INDEMNIFIED PARTY WILL BE ENTITLED TO
HAVE THE FEES AND EXPENSES OF ITS SEPARATE COUNSEL PAID BY THE INDEMNIFYING
PARTY.


 


(D)                                 CONTRIBUTION. IF THE INDEMNIFICATION
PROVIDED FOR IN THIS SECTION 7 SHALL FOR ANY REASON BE UNAVAILABLE (OTHER THAN
IN ACCORDANCE WITH ITS TERMS) TO AN INDEMNIFIED PARTY IN RESPECT OF ANY LOSS,
CLAIM, DAMAGE, LIABILITY OR EXPENSE REFERRED TO THEREIN, THEN EACH INDEMNIFYING
PARTY SHALL, IN LIEU OF INDEMNIFYING SUCH INDEMNIFIED PARTY, CONTRIBUTE TO THE

 

13

--------------------------------------------------------------------------------


 


AMOUNT PAID OR PAYABLE BY SUCH INDEMNIFIED PARTY AS A RESULT OF SUCH LOSS,
CLAIM, DAMAGE, LIABILITY OR EXPENSE IN SUCH PROPORTION AS SHALL BE APPROPRIATE
TO REFLECT THE RELATIVE FAULT OF THE INDEMNIFYING PARTY ON THE ONE HAND AND THE
INDEMNIFIED PARTY ON THE OTHER WITH RESPECT TO THE STATEMENTS OR OMISSIONS WHICH
RESULTED IN SUCH LOSS, CLAIM, DAMAGE, LIABILITY OR EXPENSE AS WELL AS ANY OTHER
RELEVANT EQUITABLE CONSIDERATIONS. THE RELATIVE FAULT SHALL BE DETERMINED BY
REFERENCE TO WHETHER THE UNTRUE OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT
OR OMISSION OR ALLEGED OMISSION TO STATE A MATERIAL FACT RELATES TO INFORMATION
SUPPLIED BY THE INDEMNIFYING PARTY ON THE ONE HAND OR THE INDEMNIFIED PARTY ON
THE OTHER. THE AMOUNT PAID OR PAYABLE BY AN INDEMNIFIED PARTY AS A RESULT OF THE
LOSS, COST, CLAIM, DAMAGE, LIABILITY OR EXPENSE, OR ACTION IN RESPECT THEREOF,
REFERRED TO ABOVE IN THIS SECTION 7(D) SHALL BE DEEMED TO INCLUDE, FOR PURPOSES
OF THIS SECTION 7(D), ANY LEGAL OR OTHER EXPENSES REASONABLY INCURRED BY SUCH
INDEMNIFIED PARTY IN CONNECTION WITH INVESTIGATING OR DEFENDING ANY SUCH ACTION
OR CLAIM. NO PERSON GUILTY OF FRAUDULENT MISREPRESENTATION (WITHIN THE MEANING
OF SECTION 11(F) OF THE SECURITIES ACT) SHALL BE ENTITLED TO CONTRIBUTION FROM
ANY PERSON WHO WAS NOT GUILTY OF SUCH FRAUDULENT MISREPRESENTATION. IN ANY
EVENT, A HOLDER’S OBLIGATION TO PROVIDE CONTRIBUTION PURSUANT TO THIS SECTION
7(D) SHALL BE LIMITED TO THE NET AMOUNT OF PROCEEDS RECEIVED BY SUCH HOLDER FROM
THE SALE OF REGISTRABLE SECURITIES PURSUANT TO SUCH REGISTRATION STATEMENT.


 


(E)                                  STATE SECURITIES LAWS. INDEMNIFICATION AND
CONTRIBUTION SIMILAR TO THAT SPECIFIED IN THE PRECEDING PARAGRAPHS OF THIS
SECTION 7 (WITH APPROPRIATE MODIFICATIONS) SHALL BE GIVEN BY BOISE HOLDINGS, THE
HOLDERS OF THE REGISTRABLE SECURITIES AND UNDERWRITERS WITH RESPECT TO ANY
REQUIRED REGISTRATION OR OTHER QUALIFICATION OF SECURITIES UNDER ANY STATE LAW
OR REGULATION OR GOVERNMENTAL AUTHORITY.


 


(F)                                    OTHER RIGHTS. THE OBLIGATIONS OF THE
PARTIES UNDER THIS SECTION 7 SHALL BE IN ADDITION TO ANY LIABILITY WHICH ANY
PARTY MAY OTHERWISE HAVE TO ANY OTHER PARTY.


 


8.                                       RULE 144. BOISE HOLDINGS SHALL USE ITS
REASONABLE BEST EFFORTS TO ENSURE THAT THE CONDITIONS TO THE AVAILABILITY OF
RULE 144 SET FORTH IN PARAGRAPH (C) THEREOF SHALL BE SATISFIED. UPON THE REQUEST
OF THE HOLDERS OF A MAJORITY OF THE BCC REGISTRABLE SECURITIES OR THE HOLDERS OF
A MAJORITY OF THE FPH REGISTRABLE SECURITIES, BOISE HOLDINGS WILL DELIVER TO
SUCH HOLDERS A WRITTEN STATEMENT AS TO WHETHER IT HAS COMPLIED WITH SUCH
REQUIREMENTS.


 


9.                                       PARTICIPATION IN UNDERWRITTEN
REGISTRATIONS. NO HOLDER OF REGISTRABLE SECURITIES MAY PARTICIPATE IN ANY
REGISTRATION HEREUNDER WHICH IS UNDERWRITTEN UNLESS SUCH HOLDER: (A) AGREES TO
SELL SUCH HOLDER’S SECURITIES ON THE BASIS PROVIDED IN ANY UNDERWRITING
ARRANGEMENTS CONTEMPLATED BY SUCH OFFERING; AND (B) COMPLETES AND EXECUTES ALL
QUESTIONNAIRES, POWERS OF ATTORNEY, INDEMNITIES, UNDERWRITING AGREEMENTS AND
OTHER DOCUMENTS REQUIRED UNDER THE TERMS OF SUCH UNDERWRITING ARRANGEMENTS;
PROVIDED, HOWEVER, THAT NO HOLDER OF REGISTRABLE SECURITIES INCLUDED IN ANY
UNDERWRITTEN REGISTRATION WILL BE REQUIRED TO MAKE: (I) ANY REPRESENTATIONS OR
WARRANTIES TO BOISE HOLDINGS, THE UNDERWRITERS OR OTHER PERSONS, OTHER THAN
REPRESENTATIONS AND WARRANTIES REGARDING SUCH HOLDER, SUCH HOLDER’S REGISTRABLE
SECURITIES AND SUCH HOLDER’S INTENDED METHOD OF DISTRIBUTION; OR (II) ANY
INDEMNITIES TO BOISE HOLDINGS, THE UNDERWRITER OR OTHER PERSONS ON TERMS WHICH
ARE NOT SUBSTANTIALLY IDENTICAL TO THE PROVISIONS IN SECTION 7(B) ABOVE.

 

14

--------------------------------------------------------------------------------


 


10.                                 MISCELLANEOUS.

 


(A)                                  NO INCONSISTENT AGREEMENTS. BOISE HOLDINGS
REPRESENTS AND WARRANTS TO THE HOLDERS OF THE REGISTRABLE SECURITIES THAT IT HAS
NOT ENTERED INTO, AND AGREES WITH THE HOLDERS OF THE REGISTRABLE SECURITIES THAT
IT WILL NOT HEREAFTER ENTER INTO, ANY AGREEMENT WITH RESPECT TO ITS SECURITIES
WHICH IS INCONSISTENT OR CONFLICTS WITH, OR VIOLATES THE RIGHTS GRANTED TO THE
HOLDERS OF REGISTRABLE SECURITIES IN, THIS AGREEMENT.


 


(B)                                 ADJUSTMENTS AFFECTING REGISTRABLE
SECURITIES. IN ADDITION TO BOISE HOLDINGS’ OBLIGATIONS UNDER SECTION 6(A) ABOVE,
BOISE HOLDINGS WILL NOT TAKE ANY ACTION, OR PERMIT ANY CHANGE TO OCCUR, WITH
RESPECT TO ITS SECURITIES WHICH WOULD ADVERSELY AFFECT THE ABILITY OF THE
HOLDERS OF REGISTRABLE SECURITIES TO INCLUDE SUCH REGISTRABLE SECURITIES IN A
REGISTRATION UNDERTAKEN PURSUANT TO THIS AGREEMENT OR WHICH WOULD ADVERSELY
AFFECT THE MARKETABILITY OF SUCH REGISTRABLE SECURITIES IN ANY SUCH REGISTRATION
(INCLUDING EFFECTING A STOCK SPLIT OR A COMBINATION OF SHARES).


 


(C)                                  REMEDIES. EACH HOLDER OF REGISTRABLE
SECURITIES WILL HAVE ALL RIGHTS AND REMEDIES SET FORTH IN THIS AGREEMENT, BOISE
HOLDINGS’ CERTIFICATE OF INCORPORATION AND ALL RIGHTS AND REMEDIES WHICH SUCH
HOLDERS HAVE BEEN GRANTED AT ANY TIME UNDER ANY OTHER AGREEMENT AND ALL OF THE
RIGHTS WHICH SUCH HOLDERS HAVE UNDER ANY LAW. ANY PERSON HAVING ANY RIGHTS UNDER
ANY PROVISION OF THIS AGREEMENT WILL BE ENTITLED TO ENFORCE SUCH RIGHTS
SPECIFICALLY, WITHOUT POSTING A BOND OR OTHER SECURITY, TO RECOVER DAMAGES BY
REASON OF ANY BREACH OF ANY PROVISION OF THIS AGREEMENT AND TO EXERCISE ALL
OTHER RIGHTS GRANTED BY LAW.


 


(D)                                 AMENDMENTS; WAIVER. EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED HEREIN, THE PROVISIONS OF THIS AGREEMENT MAY BE AMENDED AND
BOISE HOLDINGS MAY TAKE ANY ACTION HEREIN PROHIBITED, OR OMIT TO PERFORM ANY ACT
HEREIN REQUIRED TO BE PERFORMED BY IT, ONLY IF BOISE HOLDINGS HAS OBTAINED THE
WRITTEN CONSENT OF HOLDERS OF A MAJORITY OF FPH REGISTRABLE SECURITIES; PROVIDED
THAT IF ANY SUCH AMENDMENT OR WAIVER MATERIALLY AND DISPROPORTIONATELY AFFECTS
HOLDERS OF BCC REGISTRABLE SECURITIES ADVERSELY IN A MANNER DIFFERENT THAN
HOLDERS OF FPH REGISTRABLE SECURITIES, SUCH AMENDMENT OR WAIVER SHALL BE
EFFECTIVE AGAINST HOLDERS OF BCC REGISTRABLE SECURITIES ONLY WITH THE PRIOR
WRITTEN CONSENT OF HOLDERS OF A MAJORITY OF BCC REGISTRABLE SECURITIES THEN
OUTSTANDING.  BOISE HOLDINGS SHALL DELIVER WRITTEN NOTICE TO BCC (OR IN THE
EVENT THAT BCC NO LONGER HOLDS BCC REGISTRABLE SECURITIES, THE RECORD HOLDER OF
THE LARGEST NUMBER OF BOISE REGISTRABLE SECURITIES) PROMPTLY AFTER ANY AMENDMENT
IS MADE THAT DOES NOT REQUIRE THE CONSENT OF THE HOLDERS OF A MAJORITY OF BOISE
REGISTRABLE SECURITIES (AS DETERMINED IN ACCORDANCE WITH THE PROVISO TO THE
IMMEDIATELY FOREGOING SENTENCE).  NO OTHER COURSE OF DEALING BETWEEN BOISE
HOLDINGS AND THE HOLDER OF ANY REGISTRABLE SECURITIES OR ANY DELAY IN EXERCISING
ANY RIGHTS HEREUNDER OR UNDER THE CERTIFICATE OF INCORPORATION WILL OPERATE AS A
WAIVER OF ANY RIGHTS OF ANY SUCH HOLDERS. FOR PURPOSES OF THIS AGREEMENT, SHARES
HELD BY BOISE HOLDINGS OR ANY OF ITS SUBSIDIARIES WILL NOT BE DEEMED TO BE
REGISTRABLE SECURITIES. IF BOISE HOLDINGS PAYS ANY CONSIDERATION TO ANY HOLDER
OF REGISTRABLE SECURITIES FOR SUCH HOLDER’S CONSENT TO ANY AMENDMENT,
MODIFICATION OR WAIVER HEREUNDER, BOISE HOLDINGS WILL ALSO PAY EACH OTHER HOLDER
GRANTING ITS CONSENT HEREUNDER EQUIVALENT CONSIDERATION COMPUTED ON A PRO RATA
BASIS.


 

In the event that the Securities Act, Exchange Act and/or regulations
thereunder, respectively, are amended in a material respect and one or more of
such amendments reduce or diminish the benefits hereunder to the holders of the
Registrable Securities, including, without limitation, amendments which may be
adopted in connection with the Aircraft Carrier Release

 

15

--------------------------------------------------------------------------------


 

(any such reducing or diminishing amendments being referred to herein as
“Securities Law Amendments”), Boise Holdings shall, upon the written request of
both (i) BCC, as long as it or any of its Affiliates owns any BCC Registrable
Securities, and (ii) FPH, as long as it or any of its Affiliates owns any FPH
Registrable Securities, amend this Agreement to provide the holders of the
Registrable Securities with benefits which, after giving effect to such
Securities Law Amendments, are equivalent to the benefits hereunder absent such
Securities Law Amendments.

 


(E)                                  HEADINGS. THE HEADINGS IN THIS AGREEMENT
ARE INSERTED FOR CONVENIENCE ONLY AND SHALL NOT BE DEEMED TO DEFINE OR LIMIT THE
SCOPE OF ANY SECTION OR SUBSECTION.


 


(F)                                    NOTICES. ALL REQUESTS, NOTICES, DEMANDS
OR OTHER COMMUNICATIONS SHALL BE IN WRITING AND WILL BE DEEMED TO HAVE BEEN
GIVEN WHEN DELIVERED TO THE RECIPIENT, WHEN RECEIVED BY FACSIMILE OR ELECTRONIC
TRANSMISSION (BUT ONLY IF THE SENDER RECEIVES CONFIRMATION OF RECEIPT FROM THE
INTENDED RECIPIENT), ONE (1) BUSINESS DAY AFTER THE DATE WHEN SENT TO THE
RECIPIENT BY OVERNIGHT COURIER SERVICE, OR FIVE (5) BUSINESS DAYS AFTER THE DATE
WHEN MAILED TO THE RECIPIENT BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT
REQUESTED AND POSTAGE PREPAID. SUCH REQUESTS, NOTICES, DEMANDS AND OTHER
COMMUNICATIONS WILL BE SENT TO BCC, FPH AND TO BOISE HOLDINGS AT THE ADDRESSES
INDICATED BELOW:


 

to BCC:

 

OfficeMax Incorporated

1111 West Jefferson Street

Boise, ID 83728

Attention: George Harad, Chairman of the Board

Facsimile: (208) 384-4912

 

with a copy to:

 

OfficeMax Incorporated

1111 West Jefferson Street

Boise, ID 83728

Attention: Matthew Broad, Vice President and General Counsel

Facsimile: (208) 384-7945

 

to FPH:

 

Forest Products Holdings, L.L.C.

c/o Madison Dearborn Partners, L.L.C.

Three First National Plaza

Suite 3800

Chicago, IL 60602

Attention:

Samuel M. Mencoff

 

Thomas S. Souleles

Facsimile: (312) 895-1056

Email:

smencoff@mdcp.com

 

tsouleles@mdcp.com

 

16

--------------------------------------------------------------------------------


 

with a copy to:

 

Kirkland & Ellis LLP

200 East Randolph Drive

Chicago, IL 60601

Attention: Jeffrey W. Richards, Esq.

Facsimile: (312) 861-2200

Email: jrichards@kirkland.com

 

to Boise Holdings:

 

Boise Cascade Holdings, L.L.C.

c/o Madison Dearborn Partners, L.L.C.

Three First National Plaza

Suite 3800

Chicago, IL 60602

Attention:

Samuel M. Mencoff

 

Thomas S. Souleles

Facsimile:  (312) 895-1056

Email:

smencoff@mdcp.com

 

tsouleles@mdcp.com

 

with a copy to:

 

Kirkland & Ellis LLP

200 East Randolph Drive

Chicago, IL 60601

Attention:

Jeffrey W. Richards, Esq.

Facsimile:  (312) 861-2200

Email:

jrichards@kirkland.com

 

or to such other address or to the attention of such other Person as the
recipient party has specified by prior written notice in accordance with the
procedures provided above. Notices to any other holders of Registrable
Securities shall be sent to the address specified by prior written notice to
Boise Holdings, BCC and FPH in accordance with the procedures provided above.

 


(G)                                 NO THIRD-PARTY BENEFICIARIES. SUBJECT TO
SECTION 10(K), THIS AGREEMENT WILL NOT CONFER ANY RIGHTS OR REMEDIES UPON ANY
PERSON OTHER THAN BOISE HOLDINGS, BCC AND FPH AND THEIR RESPECTIVE SUCCESSORS.


 


(H)                                 ENTIRE AGREEMENT. THIS AGREEMENT (INCLUDING
THE DOCUMENTS REFERRED TO HEREIN) CONSTITUTES THE ENTIRE AGREEMENT AMONG THE
PARTIES AND SUPERSEDES ANY PRIOR UNDERSTANDINGS, AGREEMENTS, OR REPRESENTATIONS
BY OR AMONG THE PARTIES, WRITTEN OR ORAL, THAT MAY HAVE RELATED IN ANY WAY TO
THE SUBJECT MATTER HEREOF.

 

17

--------------------------------------------------------------------------------


 


(I)                                     GOVERNING LAW. THE CORPORATE LAW OF THE
STATE OF DELAWARE WILL GOVERN ALL ISSUES CONCERNING THE RELATIVE RIGHTS OF BOISE
HOLDINGS AND ITS SECURITYHOLDERS. ALL OTHER QUESTIONS CONCERNING THE
CONSTRUCTION, VALIDITY AND INTERPRETATION OF THIS AGREEMENT WILL BE GOVERNED BY
THE INTERNAL LAW, AND NOT THE LAW OF CONFLICTS, OF THE STATE OF ILLINOIS.


 


(J)                                     SEVERABILITY. IN THE EVENT ANY PROVISION
IN THIS AGREEMENT IS HELD TO BE INVALID AS APPLIED TO ANY FACT OR CIRCUMSTANCE,
IT SHALL BE INEFFECTIVE ONLY TO THE EXTENT OF SUCH INVALIDITY, AND SUCH
INVALIDITY SHALL NOT AFFECT THE OTHER PROVISIONS OF THIS AGREEMENT OR THE SAME
PROVISION AS APPLIED TO ANY OTHER FACT OR CIRCUMSTANCE.


 


(K)                                  SUCCESSORS AND ASSIGNS. THIS AGREEMENT
SHALL BE BINDING UPON THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND ANY
PERSON WHO BECOMES A HOLDER OF REGISTRABLE SECURITIES. THIS AGREEMENT SHALL
INURE TO THE BENEFIT OF AND BE ENFORCEABLE BY THE PARTIES HERETO AND THEIR
RESPECTIVE SUCCESSORS AND ANY PERSON WHO BECOMES A HOLDER OF REGISTRABLE
SECURITIES (TO THE EXTENT PROVIDED HEREIN WITH RESPECT TO REGISTRABLE SECURITIES
OF THE TYPE HELD BY SUCH HOLDER).


 


(L)                                     COUNTERPARTS. THIS AGREEMENT MAY BE
EXECUTED IN COUNTERPARTS (INCLUDING BY FACSIMILE OR ELECTRONIC TRANSMISSION),
ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME ORIGINAL.


 


(M)                               TERMINATION. THE RIGHTS OF ALL HOLDERS OF BCC
REGISTRABLE SECURITIES UNDER THIS AGREEMENT SHALL TERMINATE AS OF THE DATE WHEN
ALL BCC REGISTRABLE SECURITIES CAN BE SOLD WITHIN A THREE-MONTH PERIOD WITHOUT
REGISTRATION UNDER THE SECURITIES ACT PURSUANT TO RULE 144.

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

 

BOISE CASCADE CORPORATION

 

 

 

 

By:

/s/ Guy G. Hurlbutt

 

 

 

Name: Guy G. Hurlbutt

 

 

Title:   Vice President

 

 

 

 

FOREST PRODUCTS HOLDINGS, L.L.C.

 

 

 

By:

Madison Dearborn Capital Partners IV, L.P.

 

Its:

Managing Member

 

 

 

 

By:

Madison Dearborn Partners IV, L.P.

 

 

Its: General Partner

 

 

 

 

By:

Madison Dearborn Partners, L.L.C.

 

Its:

General Partner

 

 

 

 

By:

/s/ Thomas S. Souleles

 

 

 

Name: Thomas S. Souleles

 

 

Title:   Managing Director

 

 

 

 

BOISE CASCADE HOLDINGS, L.L.C.

 

 

 

 

By:

/s/ Christopher J. McGowan

 

 

 

Name: Christopher J. McGowan

 

 

Title:   Vice President

 

--------------------------------------------------------------------------------